Citation Nr: 0807876	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-10 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from August 1974 to August 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

In her notice of disagreement on May 2005, the veteran 
indicates that she disagrees with the effective date assigned 
for the grant of service connection for bronchial asthma.  In 
her substantive appeal to the Board, the veteran appears to 
request reimbursement for medical expenses related to 
emergency critical care transportation.  These matters are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The medical evidence of record demonstrates that the 
veteran's asthma is characterized by FEV-1 no lower than 56 
percent of predicted, FEV-1/FVC no lower than 56 percent of 
predicted, and has not required monthly visits to a physician 
for exacerbations or at least three courses of 
corticosteroids per year.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.96, 4.97, 
Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters and other 
correspondence from the RO dated in September 2004, November 
2004, and March 2006 provided the veteran with an explanation 
of the type of evidence necessary to substantiate her claim, 
as well as an explanation of what evidence was to be provided 
by her and what evidence the VA would attempt to obtain on 
her behalf.  In addition, the letters specifically informed 
the veteran that she should submit to VA any additional 
evidence that she had in her possession.  

The Board finds that the correspondence adequately explained 
to the veteran the evidence which would warrant a higher 
rating.  In this regard, an attachment to the statement of 
the case dated in March 2006 indicated that VA determined the 
disability rating by using a schedule for evaluating 
disabilities that is published as title 38 Code of 
Regulations, Part 4.  It was noted that VA considered the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the symptoms on 
employment.  It was further noted that the veteran could 
submit information regarding treatment records, recent Social 
Security determinations, and statements from employers as to 
job performance, lost time, and other information regarding 
how the condition affected his ability to work.  The Board 
further notes that the veteran was provided extensive 
information regarding the criteria contained in Diagnostic 
Codes 6602 in the statement of the case which was issued in 
March 2006.  

The veteran was subsequently afforded additional opportunity 
to submit evidence, which she did on another issue.  
Therefore, there was no prejudice as a result of the timing 
of the notification.  In addition, the Board notes that the 
veteran's claim for a higher initial rating for asthma arises 
from her disagreement with the initial evaluation following 
the grant of service connection.  The Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the issue has been obtained.  The veteran was afforded a VA 
examination.  Her service medical records and post-service 
treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is 
available but has not been obtained.  The Board also notes 
that the claims file includes a five page written statement 
from the veteran's representative at the RO dated in August 
2006.  In addition, the claims file was referred to the 
representative's office at the Board, but no additional 
written argument was provided.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.   

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The veteran is currently rated 30 percent disabled for her 
service-connected asthma disability.  Diagnostic Code (DC) 
6602 provides the rating criteria for bronchial asthma.  It 
provides for a 30 percent evaluation for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  The code provides a 60 percent 
evaluation for FEV-1 of 40 to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  If FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; there is 
more than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications, then the disorder warrants an evaluation of 100 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6602.

In this case, the evidence must show, at a minimum, that the 
veteran's asthma is characterized by FEV-1 lower than 56 
percent of predicted, or FEV-1/FVC no lower than 56 percent 
of predicted, or requires monthly visits to a physician for 
exacerbations or at least three courses of corticosteroids 
per year.  

When evaluating a disorder based on pulmonary function tests, 
the post-bronchodilator results are to be used in applying 
the evaluation criteria in the rating schedule unless the 
post bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, use the pre-
bronchodilator results.  See 38 C.F.R. § 4.96(d)(4).  

As noted, this claim arose from an initial rating.  In the 
decision of January 2005, the RO granted service connection 
for asthma, and assigned a 30 percent initial rating 
effective from the date of the claim, August 20, 2004.  The 
Board has considered the entire period of claim to see if the 
evidence warrants the assignment of different ratings for 
different periods of time during these claims, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran contends that the RO made a mistake by assigning 
only a 30 percent disability rating for her asthma.  In a 
letter dated in May 2005, she reported that she was 
previously treated in an emergency room in 1999, 2000, and 
2002.  

Initially, the Board notes that none of the medical evidence 
associated with the claims file indicates that the veteran's 
PFTs ever showed values low enough to be between 40 and 55 
percent predicted for FEV-1 or FEV-1/FVC.  On testing by the 
VA in March 2006, FEV-1 after bronchodilator use was 64 
percent of predicted and FEV-1/FVC was 73 percent of 
predicted value.  Although it was noted that the pre-
bronchodilator FEV-1 was only 45 percent, that figure is not 
to be used for rating purposes pursuant to 38 C.F.R. 
§ 4.96(d)(4) because the post-bronchodilator results are to 
be used in applying the evaluation criteria in the rating 
schedule, and an exception to this rule is not present here.  
Therefore, the veteran's asthma disability does not warrant 
an increase to 60 percent disabling based on her pulmonary 
function test results.

The second way the veteran may establish a 60 percent 
evaluation for asthma is to show that she required at least 
monthly visits to a physician for required care of 
exacerbations.  However, a review of the claims files shows 
that although the veteran has been seen by the VA on many 
occasions, much of the treatment pertained to nonservice 
connected disorders.  Relatively few records pertain to 
treatment for her asthma, and those records generally do not 
reflect that he was having an exacerbation.  With respect to 
the reported exacerbations in 1999, 2000, and 2002, the Board 
notes that they were confirmed by the evidence of record.  
However, those exacerbations occurred prior to the relevant 
rating period.  There is no contention that she has 
experienced such an exacerbation subsequent to the August 20, 
2004 effective date of the grant of service connection.  The 
VA examination report dated in March 2006 noted that she had 
not required any hospitalization for pulmonary disease in the 
previous year.  She also denied periods of incapacitation in 
the last year.  Therefore, the Board finds that there is no 
evidence that the veteran required at least monthly visits to 
the VA medical center for treatment of asthma exacerbations, 
and an increased disability rating is not warranted under 
this criteria.

Finally, a veteran may be entitled to an increased disability 
rating if she has required at least three courses per year of 
systemic corticosteroids for his asthma.  A review of the VA 
examination report dated in March 2006 shows that her 
medications consist primarily of inhalers which are not 
systemic corticosteroids.  She was also treated in 2005 with 
antibiotics, which again are not systemic corticosteroids.  
Significantly, it was specifically noted in the March 2006 
report that she had not required prednisone steroid use in 
the last year.  The report of a nose and sinus examination 
conducted in December 2006 similarly shows that her treatment 
consists of inhalers, and loratidine which is an over-the-
counter allergy medication.  Based on the analysis above, the 
Board finds that the veteran has not met any of the criteria 
necessary to establish that her asthma is more than 30 
percent disabling.  The Board also finds that the veteran's 
asthma disability does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Therefore, an increase to a 60 
percent rating under the rating criteria is not warranted.





ORDER

Entitlement to an initial rating higher than 30 percent for 
bronchial asthma is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


